DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the numerical range for “greater than between 0.3 and 0.5 mm” is unclear.  For example: is 0.4 mm greater than between 0.3 and 0.5 ?   Clarification is respectfully requested.  
FIG. 2 of the instant application illustrates a texture 4 and a housing 8 that are both recessed from the external surface of the sidewall surface 7.  The depth of the housing 8 is greater than depth (or height) of the texture 4 wherein the depth (or height) of the texture is from 0.3 to 0.5 mm and claim 21 was examined accordingly for the purposes of compact prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 13-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO’729 (WO 2014/202729) in view of Itoi (US 2009/0008015).
US 2016/0152095 is a U.S. equivalent and English translation to WO’729.
The previous office action used WO’957 to identify WIPO document (WO 2014/202729).  WO’957 is a typographical error and has been corrected to WO’729 in this office action.   

Regarding claims 1, 2, 5, 14, 16, and 19, WO’729 teaches a tire made of rubber material comprising a tread, two sidewalls, and a texture on at least one sidewall.  FIG. 1 teaches a generally annular texture 9 surrounding a marking 5 to improve visibility of the marking on the sidewall of the tire ([0038]).  The texture has hydrophobic properties which means it is easier for water, dust, or mud to drain from the housing ([0019]), satisfying “configured to prevent particulate adhesion”.  WO’729 teaches strands or lamellae (“protruding elements”) formed integrally with the sidewall of the tire.  The spacing P of the lamellae is at most equal to 0.5 mm [0040] which completely encompasses and renders obvious the claim ranges of 0.05-0.35 claim 1), 0.15-0.30 mm (claim 2), and 0.18-0.25 mm (claim 14). FIG. 7 and FIG. 8 each teaches the texture surface formed by a plurality of protruding elements which are the same shape.  FIG. 3 teaches the protruding elements in a housing 7 recessed into the surface of the sidewall 3 such that the ends of the texture 11, 13 are axially offset from the surface of the tire ([0040]).  
WO’729 does not recite the specific area ranges recited in claims 1, 5, 16, and 19 for the texture covering the surface of the sidewall.  However, Itoi teaches a tire comprising a tread and a pair of sidewalls comprised of a decorative band.  The decorative band has a texture and Fig. 1 and Fig. 2 of Itoi illustrates the decorative band comprising markings “TIRE” and “T001” surrounded by texture.  Fig. 1’s texture is provided in a significant area of the sidewall of the tire and Fig. 2 illustrates the texture surrounding the sidewall is relatively minimal, suggesting a wide range for the texture amount on a sidewall of the tire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’729 with its texture covering at least 20% (claim 1), at least 40% (claim 5), between 40%-60% (claim 16) of a sidewall region above the maximum width of the tire and at least one of 20 mm, 40 mm, and 60 mm below the zone of maximum width (claims 1 and 19) since Itoi teaches a tire comprising a sidewall provided with markings 
The claimed lightness relationship is considered satisfied because the texture WO’729 is substantially the same texture of the instant application and it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claim 8, WO’729 teaches the strands are distributed with a density at least equal to five strands per square millimeter and the mean of the cross sections S measured at regular intervals from the base of the strand upwards, is between 0.0007 mm2 and 0.06 mm2 ([0039]).
Regarding claim 9, WO’729 teaches the lamellae 13 have a triangular overall cross section and the mean width of each lamella, corresponding to the mean of the width 1 measured at regular intervals along the height H1 of the lamella, is between 0.03 mm and 0.3 mm ([0040]). 
Regarding claims 6 and 17, the claimed ranges for the height of the texture would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since WO’729 illustrates the height H1 of the lamella being several times greater than the width 1 wherein width 1 is 0.03-0.3 mm. 
Regarding claim 13, refer to the rejection of claim 1 where appropriate.  As to the claimed limitation “all or some of the recessed or protruding elements exhibit mutually variable shapes and distances elements”, WO’729 teaches the texture 9 comprising a combination of strands AND lamellae which would exhibit protruding elements having variable shapes and distances between elements ([0041], [0051]). 
Regarding claim 20, WO’729 does not recite each sidewall has the claimed texture; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’729 with its texture on both sidewalls because official notice is taken that a tire having markings on both sidewalls is well-known in the tire art and there is ample motivation to apply the texture of WO’729 to surround all markings (i.e. on both sidewalls of the tire) to improve visibility.
Regarding claim 21, the claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Fig. 3 on WO’729 illustrates a texture and a housing that are both recessed from the external surface of the sidewall surface and Fig. 8 .
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO’729 (WO 2014/202729) in view of Itoi (US 2009/0008015), as applied to claim 1, further in view of McDonald (US 4,343,342).
Regarding claims 4 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide WO’729’s texture with at least one interruption zone as claimed in claims 4 and 15 since Itoi teaches interruption zones in FIG. 2 and McDonald teaches a tire comprising a sidewall with regions having annular bands of texture regions spaced in the circumferential direction forming interruption zones 49 which are very small and providing a known arrangement/density of annular band of texture region in the tire of WO’729 yield predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO’729 (WO 2014/202729) in view of Itoi (US 2009/0008015), as applied to claim 1, further in view of US’994 (US 2017/0157994).
Regarding claim 10, WO’729 does not disclose the texture elements being parallelepipeds, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide WO’729’s sidewall with a texture formed by .
Claims 1-2, 4-6, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlhoff#2 (US 2015/0246587) in view of Itoi (US 2009/0008015).
Regarding claims 1-2, 5, 14, 16 and 19, Muhlhoff#2 teaches a tire comprising a tread and a pair of sidewalls wherein a sidewall has a texture made of cavities which exhibits contrast against the sidewall of the tire while maintaining tire durability ([0019]-[0020]). 
Muhlhoff#2 does not recite the specific area ranges recited in claims 1, 5, 16, and 19 for the texture covering the surface of the sidewall.  However, Itoi teaches a tire comprising a tread and a pair of sidewalls comprised of a decorative band.  The decorative band has a texture and Fig. 1, Fig. 4, Fig. 6-9 of Itoi each illustrates the decorative band extending in a significant area of the sidewall of the tire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture covering at least 20% (claim 1), at least 40% claim 5), between 40%-60% (claim 16) of a sidewall region above the maximum width of the tire and at least one of 20 mm, 40 mm, and 60 mm below the zone of maximum width (claim 1 and claim 19) since it is well-known/conventional in the tire art to significantly cover the entire sidewall of the tire with a texture, as evidenced by Itoi. 
Muhlhoff#2 does not recite the specific ranges for the mean spacing; however, the ranges for the mean spacing required by claims 1, 2, and 14 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Muhlhoff#2 teaches the cavities occupy at least 60% of the pattern, and distributed through the pattern at a density of at least equal to five cavities per square millimeter wherein the cavities have a diameter between 0.03 mm and 0.5 mm.
Regarding “configured to prevent particulate adhesion” and the claimed lightness relationship recited in claim 1, these limitations are considered satisfied because the texture of Muhloff#2 is substantially the same texture of the instant application.  And, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted 
Regarding claims 4 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture with at least one interruption zone as claimed in claims 4 and 15 since Itoi teaches interruption zones within a texture is well-known as evidenced by FIG. 4.  For example: the spacing between “T” and “I” is an interruption zone reasonably satisfying the claimed range. 
Regarding claims 6 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture having a mean height between 0.2 and 1 mm (claim 6) and 0.3 and 0.5 mm (claim 17) because Muhlhoff#2 teaches the depth of cavities is between 0.2 mm and 0.6 mm ([0027]). 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhlhoff#2’s texture with the claimed recessed parallel striations each having a mean width of 0.02 mm and 0.35 mm because Muhlhoff#2 teaches the opening of the cavities may be a polygonal shape and a rectangle (“parallel striations”) is a well-known polygonal shape and Muhloff#2 
Regarding claim 12, the claimed density and cross section of the cavities in the tire of Muhlhoff#2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Muhlhoff#2 teaches a density of the cavities is at least equal to five openings per square millimeter and wherein the cavities have a diameter between 0.03 mm and 0.5 mm ([0055]).
Regarding claim 20, Muhlhoff#2 does not recite each sidewall having a texture.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muhloff#2 texture on both sidewalls of the tire because Muhlhoff#2 recognizes providing patterns on the tire sidewalls are conventional by acknowledging “attempts are constantly being made at improving the visibility and legibility of these patterns on tire sidewalls” ([0006]). 
Response to Arguments
On pages 8-9, the Applicant argues the Examiner’s reliance on per se rules of obviousness and asserts the office has failed to accord patentable weight to certain claim limitations.  For instance, the Applicant notes the different in lightness being at least 5 units is obtain by textured surfaces which absorb light and smoother surfaces of the sidewall allow better reflection of light, creating a contrast between the two surfaces and making 
In response to Applicant’s argument that the office action has failed to provide patentable weight to these limitations, the Examiner respectfully disagrees and asserts proper patentable weight were given to these limitations.  It is emphasized that these claim limitations were rendered satisfied since it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  
For the difference in lightness limitation, compare FIG. 4-5 of the instant application with FIG. 7-8 of WO’729 (WO 2014/202729).  Indeed, the texture structures are the same.  As to applicant’s explanation that the difference of lightness is obtained by using texture surface and smoother surfaces, WO’729 teaches this structure; for example, FIG.2 of WO’729 teaches a texture surface 11, 13 and a smoother surface 5.  Thus, due to the close correspondence in structure between WO’729 and the instant 
For Muhlhoff #2 (US 2015/0246587), compare FIG. 8-9 of the instant application with FIG. 4-5 of Muhlhoff #2.  Indeed, the texture structures are the same.  As to applicant’s explanation that the difference of lightness is obtained by using texture surface and smoother surfaces, Muhlhoff #2 teaches said structure in FIG. 4 wherein reference character 13 corresponds to the claimed texture and the remaining portion of the sidewall is the smoother surfaces.  Thus, due to the close correspondence in structure between Muhlhoff #2 and the instant application, there is sufficient and reasonable basis to conclude the claimed difference in lightness is satisfied.
As to the “preventing particulate adhesion limitation”, WO’729 teaches the texture has hydrophobic properties which means it is easier for water, dust, or mud to drain from the housing ([0019]), satisfying “configured to prevent particulate adhesion” and Muhlhoff #2  teaches cavities which are substantially the same as the instant application and renders obvious the claimed mean spacing.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
01/01/2022